Citation Nr: 0524749	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for motor and sensory 
neuropathy of the legs, claimed as numbness of the legs and 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel






INTRODUCTION

The veteran served on active duty from June 1957 to April 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board remanded this matter in September 2003 for 
additional development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's neuropathy of the legs, claimed as numbness 
of the legs and hands, is not causally related to his period 
of service.  



CONCLUSION OF LAW

A disability manifested by motor and sensory neuropathy of 
the legs, claimed as numbness of the legs and hands was 
neither incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

VA provided the veteran with the necessary information in a 
letter dated in May 2001, prior to the initial rating action 
on appeal.  In that letter, the RO informed the veteran of 
the sort of evidence needed to substantiate a claim of 
service connection, including what medical evidence was 
required, the assistance that the VA would provide, and what 
the veteran needed to do to support his claim.  As a result 
of this letter, the veteran provided additional evidence in 
support of his claim of service connection.  The Statement of 
the Case dated in August 2002 specifically included the 
applicable provisions of the VCAA.  

The VCAA notice was provided to the veteran prior to the 
initial rating decision denying his claim.  The RO generally 
advised the veteran to submit any information or evidence in 
his possession.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The veteran's service medical records, and post-service VA 
treatment records are on file.  Certain post-service private 
medical records are on file.  In July 2002, the veteran 
referred to certain private medical treatment, but he failed 
to return properly completed medical release forms provided 
to him by the RO.  VA cannot collect private medical records 
unless and until a veteran provides properly completed 
medical release forms, as instructed in VCAA notifications. 
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  It is noted that he has identified no additional 
private medical records in connection with this appeal.  
Moreover, the veteran has been afforded pertinent VA medical 
examinations in connection with his service connection claim.  
The examination reports provide the necessary medical 
opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Certain chronic diseases, including organic diseases of the 
nervous system, becoming manifest to a degree of 10 percent 
within one year from date of termination of service, shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran contends that when he was stationed at Camp 
Pendleton from 1957 to 1959, he attended atomic, biological, 
and chemical warfare training at Camp Horno for about four 
weeks.  He stated that during this period of time, he was 
given instructions on the use of nerve gas, and told that it 
was odorless and colorless.  To prepare for possible exposure 
to gas, the veteran reportedly was instructed on how to 
administer an antidote to himself.  He stated that he was 
given a can that contained an orange tube about one and one-
half inches long and one inch wide with a needle about one 
and one-half inches long attached.  The veteran alleged that 
he was trained to take the needle out of the can, remove the 
cover from the needle, and inject the needle into his thighs 
approximately six inches above the knee.  The needle stayed 
in his thigh until he was instructed to remove it, making 
sure that the contents of the tube had been properly 
injected.  The veteran reported that during the training, he 
was required to give himself at least two injections.  After 
service, the veteran worked in construction for about one 
year when he started noticing problems with his feet.  The 
numbness ultimately affected his thighs and his hands.  The 
veteran alleges that it was his exposure to biological and 
chemical agents that caused the onset of his neuropathy of 
the extremities approximately one year after separation from 
service.  

The service medical records include an enlistment examination 
dated in May 1957 that is silent for any pertinent notations, 
complaints, or findings associated with peripheral 
neuropathy.  A separation examination report dated in March 
1959 is also silent for any relevant notations or medical 
findings.  The service personnel records do show that the 
veteran studied at the atomic and biological school, and at 
the atomic, biological and chemical monitor and 
decontamination team training center.  

Private medical records from Neurological Associates of the 
Valley Medical Group dated from 1995 to 1998 under the care 
of Vivek Savur, M.D., and Dan Streja, M.D., reveal the 
veteran's treatment for peripheral neuropathy involving the 
sensory system exclusively and affecting both legs.  In a May 
1995 medical record, Dr. Savur noted that the veteran had 
been experiencing persistent lower extremity numbness for the 
prior six months that began in both legs and initially 
involved the soles of both feet, and gradually crept up to 
involve the bottom of the legs.  Dr. Savur diagnosed the 
veteran as having chronic inflammatory demyelinating 
polyneuropathy and monoclonic gammopathy.  Dr. Savur noted 
the possibility of hereditary sensory neuropathy despite the 
veteran's age.  Also included in these records is a report 
from a Magnetic Resonance Imaging (MRI) conducted in June 
1995 in which the veteran was diagnosed as having disc 
desiccation with a 2-3 millimeter central disc bulge at the 
L4-L5 level without thecal sac or nerve root compression.  
Included in the diagnoses is peripheral neuropathy of the 
legs.  

The veteran submitted a statement dated in October 2002 
accompanied with articles that pertained to U.S. Army medical 
research tests that took place from 1954 to 1973 under 
"Operation Whitecoat."  

VA outpatient records dated from June 2002 to January 2005 
reveal that the veteran is currently being treated for 
peripheral neuropathy with a past medical history of diabetes 
mellitus and hypertension.  In a report from an 
electromyography (EMG) conducted in February 2004, the left 
median and ulnar sensory and motor nerves were studied in the 
upper extremity, and left tibial and peroneal nerves were 
studied in the lower extremity.  Examination of the upper 
extremity revealed normal distal latencies, conduction 
velocities, and amplitudes.  Motor and sensory tests of the 
lower extremity were unrecordable.  The examiner noted that 
the study was abnormal suggestive of chronic severe 
sensory/motor peripheral neuropathy.  The examiner remarked 
that the veteran's history of diabetes mellitus could explain 
these findings.  

A VA examination dated in July 2004 disclosed the veteran's 
prior medical history and the veteran's recitation of his in-
service exposure to nerve gas.  The examiner noted that in 
1989, the medical files showed that the veteran was seen for 
neuropathy and that an EMG showed primarily a sensory 
demyelinating neuropathy.  The etiology was undetermined.  
The veteran subsequently was diagnosed as having diabetes 
mellitus.  His symptoms at the time of the 2004 examination 
included a loss of feeling in his feet and lower legs to the 
mid-calf in both legs.  The veteran also continued to have 
tingling in both hands.  The impression rendered was that the 
veteran had evidence by way of examination and a confirmed 
diagnosis by an EMG test of a diffuse sensory neuropathy.  
The examiner noted that although the initial workup that 
detected the veteran's neuropathy took place in 1989, it was 
very likely that he had had symptoms and signs of neuropathy 
much earlier.  

The examiner further noted that the veteran's diabetes 
mellitus was inherited from his father, and that the veteran 
might have had diabetes mellitus in the service, but it was 
undetected.  The examiner noted that there was no clear 
documentation in the claims folder to prove that theory, but 
it was possible.  The examiner also noted the veteran's 
report that he had been subjected to testing of some nerve 
toxin and told to inject an unknown substance into his thigh 
to prevent toxicity.  The examiner noted that this was likely 
a nerve gas and the injected substance was atropine, although 
it was not documented in the chart that he had received that 
drug.  The examiner stated that it was unlikely that that 
would have caused the chronic signs of neuropathy noted in 
the previous examinations.  The examiner concluded that the 
cause of the peripheral neuropathy was thought to be 
secondary to the veteran's diabetes mellitus.  

As noted herein, the veteran has contended that his current 
disability of peripheral neuropathy had its onset within 
approximately a year from separation from service and is 
attributable to in-service exposure to nerve gas through 
injections he was required to do as part of his training.  

As noted above, the service medical records are entirely 
silent for complaints, symptoms, or diagnoses of any 
disability associated with peripheral neuropathy or any sort 
of neuropathy.  

Post-service medical evidence is negative for complaints or 
diagnoses of a disability associated with peripheral 
neuropathy for many years after service.  Specifically, the 
earliest reference in the record to a diagnosis of peripheral 
neuropathy is 1989, nearly 30 years after the veteran 
separated from service.  

Based on the foregoing, a disability manifested by peripheral 
neuropathy was not present in service, within the first post-
service year, or for many years thereafter.  Thus, service 
connection in this respect is not warranted.  Additionally, 
the medical evidence of record does not support that the 
veteran's current disability of peripheral neuropathy is 
causally related to his period of service.  The evidence most 
probative in this regard appears in the July 2004 VA 
examination report, in which the examiner provided a nexus 
opinion that it was not likely that exposure to nerve gas, as 
the veteran had reported, would have caused the chronic 
symptoms associated with peripheral neuropathy as reported 
during the prior examinations.  

The examiner then concluded that the cause of the peripheral 
neuropathy was thought to be secondary to the veteran's 
diabetes mellitus, which was thought to be inherited from the 
veteran's father.  Although the examiner noted that it was 
possible that the veteran had an onset of peripheral 
neuropathy earlier than it was detected in 1989, and that it 
was possible that he also had diabetes mellitus in service, 
there was no documentation in the record to support such 
theory.  

Moreover, with respect to the veteran's contentions, his 
opinion and statements that his neuropathy began in service 
are not competent evidence in this case.  Although a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.  

As set forth above, the service medical records are negative 
for notations of a disability associated with peripheral 
neuropathy.  Furthermore, the most probative evidence of 
record indicates that the veteran's current peripheral 
neuropathy is not causally related to his claimed exposure to 
toxins in service, or to service otherwise.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In sum, the preponderance of the evidence is against the 
claim of service connection for motor and sensory neuropathy 
of the legs, claimed as numbness of the legs and hands.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply under these 
facts.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for motor and sensory neuropathy of the 
legs, claimed as numbness of the legs and hands is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


